*521Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez,
a la que se une el Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta.
La controversia traída ante nuestra consideración en esta ocasión requería que delimitáramos el ámbito de cu-bierta de una fianza de pago que garantiza un contrato de obra pública y resolver si ésta cubría el valor de lista de unos equipos arrendados y no devueltos por el contratista de la obra. Más allá de delimitar el ámbito de la fianza emitida en este caso, la Mayoría descansa en el aforismo de la “interpretación liberal de la fianza” y transforma la fianza de pago —la cual garantiza el pago de la labor y los materiales utilizados en la obra— en un seguro general de indemnización de todos los daños y perjuicios que puedan sufrir aquellos que ponen trabajo o materiales en la obra afianzada. No puedo avalar con mi voto esa interpretación, por lo que respetuosamente disiento.
I
En el 2002, la codemandada JPH Contractors Corp. (JPH) suscribió un “Contrato de Construcción” con el mu-nicipio de Juana Díaz (el Municipio). Según ese contrato, JPH se obligó a la construcción de nuevas gradas en el Parque Atlético Norma Pérez Franceschi de ese municipio, por el precio ajustado de $258,710. El precio del contrato incluía el costo de equipo y materiales, los seguros reque-ridos y la mano de obra necesaria para realizar el proyecto.
Como parte de los requisitos de ley, el Municipio exigió a JPH que tramitara la obtención de una fianza de ejecución y pago (Performance and Payment Bond) a su favor, la cual garantizara la terminación de la obra y el pago de mate-riales y la mano de obra utilizados en la construcción del *522proyecto. En consecución de ese fin, JPH y Newport Bonding & Surety Company (Newport o peticionaria) convinie-ron un contrato de fianza de ejecución y pago por la suma total de $258,710 a favor del Municipio, el cual cumplía con los requerimientos de ley.
Durante la construcción de la obra, JPH tomó en arren-damiento a Andamios de Puerto Rico, Inc. (Andamios) de-terminado equipo de encofrado(1) y andamiaje. Como parte del contrato de arrendamiento entre JPH y Andamios, el primero se obligó a pagar el canon de arrendamiento co-rrespondiente y, además, a indemnizar a Andamios por el valor de lista de aquellos equipos arrendados que no fue-ran devueltos. Igualmente, en ese contrato JPH se obligó a pagar cualquier daño que pudiese sufrir el equipo arren-dado durante la construcción de la obra, aun cuando éstos fueran ocasionados por causas naturales.
Así las cosas, JPH incumplió sus obligaciones con Andamios. Por esa razón, Andamios presentó una de-manda en el Tribunal de Primera Instancia contra JPH, el Municipio, Newport, y los esposos Rafael Ortiz Pérez, Maribel Pérez y la Sociedad Legal de Gananciales compuesta por éstos, como únicos accionistas de JPH. En la demanda, Andamios alegó que JPH no cumplió con su obligación de pagar los cánones de arrendamiento convenidos, los que al momento de la presentación de la demanda ascendían a $5,790.96. Reclamó, además, que se le pagaran $21,184.73 por el valor de lista de los equipos arrendados, pues éstos no fueron devueltos. En relación con la peticionaria Newport, alegó que ésta había emitido una fianza de pago y ejecución a favor del Municipio, por lo cual respondía solidariamente con los demás demandados “por haber emi-tido la fianza de construcción que beneficia a Andamios”.
JPH, el Municipio y Newport contestaron la demanda, *523alegando varias defensas afirmativas.(2) Luego de varios incidentes procesales, las partes llegaron a un acuerdo preliminar. Para ese momento, la deuda por la renta del equipo arrendado ascendía a $11,581.92. El Municipio, en cumplimiento de su obligación mediante el Art. 1489 del Código Civil, 31 L.P.R.A. sec. 4130, consignó esa cantidad del retenido de JPH, el cual ascendía a $13,385, luego de deducirse cargos por atrasos y patentes municipales. A cambio de esa consignación, Andamios desistió de la de-manda contra el Municipio. Por otro lado, JPH se obligó a devolver el equipo arrendado, el cual se encontraba alega-damente en un almacén cerca del proyecto. Andamios se reservó el derecho de proseguir el pleito en contra de JPH, Newport y los esposos Ortiz-Pérez de no devolverse el equipo arrendado.
El equipo arrendado no fue devuelto por JPH, por lo que Andamios presentó una solicitud de sentencia sumaria contra éste, Newport y los esposos Ortiz-Pérez. En ésta, solicitó que los demandados solidariamente le pagaran el valor de lista de los equipos arrendados. En relación con Newport, alegó que siendo Andamios beneficiario de la fianza emitida, esa garantía cubría el importe de materia-les, equipo y herramientas utilizados en la obra, por lo que la fiadora estaba obligada a cubrir esa acreencia. Solicitó, además, que se le concedieran $1,500 en concepto de hono-rarios de abogado por la alegada temeridad de los deman-dados en dilatar los procedimientos, evitando que Anda-mios recobrara el equipo o cobrara su acreencia. Por último, solicitó que una vez fuera final y firme esa senten-cia, se liberaran los fondos consignados por el Municipio por el arrendamiento del equipo arrendado no devuelto.
Newport se opuso a la solicitud de Andamios y solicitó una sentencia sumaria a su favor. Alegó que la fianza emi-*524tida sólo garantizaba el contrato de construcción otorgado entre el Municipio y JPH, no los contratos que JPH reali-zara para adquirir los materiales y el equipo que habría de utilizarse en la obra. Aceptó que Andamios, como suplidor de materiales, era un beneficiario de esa fianza, pero sólo en relación con las rentas y el transporte del equipo arren-dado mientras éste fue utilizado en el proyecto. Por lo tanto, Newport alegó que la fianza no cubría el valor del equipo arrendado, o los daños que sufriera éste mientras estuviese en el proyecto. Entendió que, tras haberse satis-fecho las rentas del equipo arrendado con el retenido con-signado por el Municipio, su obligación se había extin-guido, por lo que solicitó que se desestimara la demanda en su contra.
El Tribunal de Primera Instancia declaró “con lugar” la solicitud de sentencia sumaria presentada por Andamios. Ordenó a los demandados a pagar solidariamente $21,184.73, por el valor de lista de los equipos arrendados y $1,500 en honorarios de abogado por temeridad. Ordenó igualmente que se liberaran los fondos consignados por el Municipio una vez la sentencia dictada fuera final y firme.
Newport acudió al Tribunal de Apelaciones arguyendo que cometió error el foro de instancia al extender el ámbito de la fianza emitida para cubrir aspectos que no estaban previstos por ésta, como lo es la pérdida del equipo arren-dado utilizado en el proyecto. Alegó que, aunque debe dár-sele una interpretación liberal a las fianzas emitidas en la industria de la construcción, eso no significaba que ésta garantizara aspectos que no fueron negociados. El foro in-termedio confirmó la sentencia apelada al concluir que “Newport quedó subrogada en la posición del deudor principal JPH y como tal la obligación de Newport se extiende no sólo a lo adeudado por el arrendamiento del equipo uti-lizado ... sino también a los perjuicios o daños sufridos por el arrendador a causa de la pérdida del equipo de construc-ción que se alquiló para ser utilizado en el proyecto”. El *525foro intermedio entendió que el contrato de arrendamiento quedó igualmente afianzado por la garantía emitida por Newport a favor del Municipio y añadió que la interpreta-ción de la fianza esgrimida por Newport era restrictiva, forma de interpretación que había sido ya abandonada en esta jurisdicción. Por último, el Tribunal de Apelaciones confirmó la imposición de los honorarios de abogado por temeridad por entender que no había indicio de abuso de discreción por parte del foro apelado, por lo que no se jus-tificaba la modificación de ese dictamen.
Inconforme, Newport acudió a este Foro alegando, en síntesis, que erró el Tribunal de Apelaciones al resolver que la fianza de pago emitida cubre el valor de lista de los equipos arrendados y no devueltos por JPH.(3)
rH I — I
La opinión mayoritaria resuelve que, puesto que Newport se obligó frente al dueño de la obra “a pagar toda factura de materiales requerida para la realización del contrato de obra”, eso incluye el “valor del equipo alquilado y no devuelto, porque se trata de material utilizado en la realización de la obra y para la ejecución de ésta”. Opinión mayoritaria, págs. 516-517. Según la Mayoría, “[d]e no ha-berse alquilado ese equipo, se hubiese tenido que invertir en la compra de esos materiales para realizar la obra”. Íd., *526pág. 517. Se añade que “[d]el lenguaje expreso en la fianza nos queda claro que Newport es responsable de las cuentas de los materiales necesarios para cumplir con el contrato”, íd. Concluye indicando que “[l]a deuda surge de una obli-gación entre el materialista y el contratista, por lo que es razonable, conforme a una interpretación liberal del con-trato de fianza, concluir que la fianza cubre el costo del equipo perdido o no devuelto”. Íd.
De esta manera, por demás simplista, la Mayoría re-suelve que todo equipo utilizado en la consecución de una obra se trata de materiales para efectos de una fianza de pago, por lo que está cubierta por ésta. Así, la opinión re-suelve —sin discusión alguna— un asunto al cual tratadis-tas de la talla de Appleman(4) y Couch(5) dedican varias pá-ginas de sus respectivos tratados a deslindar: qué se considera materiales cubiertos por una fianza de pago y qué se considera equipo que, aunque se utiliza para construir la obra, no está cubierto por la fianza, pues es propiedad del contratista que puede utilizarse no sólo en la obra afian-zada, sino en innumerables otras obras. Es decir, mediante la decisión emitida durante el día de hoy, el Tribunal concede una nueva garantía o un seguro de indemnización a los suplidores de materiales sobre todo el equipo, las herra-mientas e instrumentos que los contratistas hayan adqui-rido, siempre que se haya utilizado de alguna manera en la obra afianzada, ya que éstos “facilit[an] la ejecución de la obra[, por lo que] deben estar contenidos en la fianza de pago”. Opinión mayoritaria, pág. 517.
Ciertamente ese resultado, el cual es producto de una *527exposición imprecisa del derecho aplicable, se revela como desacertado e injusto para los participantes de la industria de la construcción y no toma en consideración el objetivo y la función principal de las fianzas de pago. Antes de exponer cuál es el resultado correcto de la controversia que tenemos ante nuestra consideración, paso a repasar la figura de la fianza y su utilización en la industria de la construcción.
HH H-! HH
La fianza es una relación jurídica obligacional a través de la cual un sujeto de derecho se obliga a pagar o a cum-plir por un tercero de no hacerlo éste. Art. 1721 del Código Civil, 31 L.P.R.A. sec. 4871. Se trata de una obligación ac-cesoria, pues actúa como una garantía de una obligación principal, por lo cual no puede existir de aquella no ser válida. Art. 1723 del Código Civil, 31 L.P.R.A. sec. 4873. El fiador, quien puede actuar a título oneroso o gratuita-mente, puede obligarse a menos pero no a más que el deu-dor principal, tanto en la cantidad como en lo oneroso de las condiciones. Arts. 1722 y 1725 del Código Civil, 31 L.P.R.A. secs. 4872 y 4875. Véase, también, Luán Investment Corp. v. Rexach Const. Co., 152 D.P.R. 652, 661 (2000). La fianza siempre debe ser expresa y no puede ex-tenderse a más de lo contenido en ella, aunque eso no im-plica que ésta deba interpretarse restrictivamente a favor del fiador. Art. 1726 del Código Civil, 31 L.P.R.A. sec. 4876; Ulpiano Casal, Inc. v. Totty Mfg. Corp., 90 D.P.R. 739, 744-745 (1964).
La mayoría de las controversias relacionadas con fian-zas que hemos atendido anteriormente versan, precisa-mente, sobre fianzas en la industria de la construcción. Véase Ferrer v. Alliance Company of P.R., Inc., 93 D.P.R. 1, 2 (1966). Debido a la naturaleza de esa industria, la fianza es utilizada como garantía entre los principales actores de las obras de construcción, entre los que se encuentran el *528dueño de la obra, el contratista y los suplidores de mate-riales y la mano de obra. Como norma general, tanto en obras públicas como privadas, el dueño de la obra exige del contratista que tramite una fianza que garantice la termi-nación de la obra en caso de abandono por parte de éste (Performance Bond)(6) y el pago de materiales y mano de obra en caso de que el contratista no cumpla sus obligacio-nes con éstos (Payment Bond). En ambos casos, la fianza garantiza el contrato de obra, el cual generalmente es ad-herido al contrato de fianza, por lo que se presume el cono-cimiento de las cláusulas contenidas en éste por parte de la compañía fiadora. De esta manera, ese contrato obliga a la fiadora, aunque no necesariamente al mismo nivel que al contratista. Véase, e.g., Olazábal v. U.S. Fidelity, Etc., 103 D.P.R. 448, 463 (1975); Luan Investment Corp. v. Rexach Const. Co., supra; Mun. San Juan v. Stadium & Coliseum Opers., 113 D.P.R. 490, 493-494 (1982).
Como norma general, en casos de contratos de obra a precio alzado, el precio que paga el dueño al contratista incluye los materiales y la mano de obra que han de utili-zarse, por lo que es natural que el dueño se asegure de que el contratista satisfaga los créditos de los suplidores de materiales y de los obreros de la construcción a través de la *529exigencia de una fianza de pago. El propósito de una fianza de pago (Payment Bond) es garantizar al dueño de la obra el pago de los materiales y de la mano de obra utilizados para la terminación del proyecto, en caso de que el contra-tista falle en así hacerlo. Véase 5 Stein, Construction Law Sec. 17.01, pág. 17-5 (2008). El dueño de obra tiene el in-terés en el pago de las deudas de los suplidores, pues sobre él recae una responsabilidad limitada de satisfacer éstas, hasta el monto de lo que deba al contratista al momento en que le exigen el pago. Véase Art. 1489 del Código Civil, 31 L.P.R.A. sec. 4130. Véase, además: Montalvo & Comas Electric Corp. v. E.L.A., 107 D.P.R. 558, 563 (1978); Ferrer v. Alliance Company of P.R., Inc., supra, págs. 9-10. Por otro lado, puesto que en Puerto Rico los créditos de los suplidores de materiales no constituyen un gravamen so-bre la obra construida como ocurre en varios estados de Estados Unidos, la fianza de pago funciona como una pro-tección para aquellos que suplen trabajo y materiales en una obra y luego no les son satisfechos sus créditos. A.L. Arsuaga, Inc. v. La Hood Const., Inc., 90 D.P.R. 104, 118 (1964).
En el caso de las obras públicas, la obligación del con-tratista de prestar una fianza de pago a favor del Estado Libre Asociado de Puerto Rico proviene del Art. 1 de la Ley Núm. 388 de 9 de mayo de 1951 (Ley 388), 22 L.P.R.A. secs. 47-60. Esta ley es similar a la antigua Ley Miller (Miller Act) adoptada por el Congreso de Estados Unidos, la cual igualmente requería la prestación de fianzas en todo con-trato para la construcción, reparación o alteración de un edificio u obra pública federal.(7) Véase Jiménez y Salellas, Inc. v. Maryland Cas. Co., 92 D.P.R. 207, 212 (1965). Véase también, 40 U.S.C.A. secs. 3131-3134. La Ley Núm. 388 obliga al contratista a la prestación de una fianza que cu-*530bra: (1) el pago a los obreros y empleados del contratista de los sueldos y jornales que devenguen en la obra y (2) el pago a las personas que vendan, suplan o entreguen equipo, herramientas y materiales para la obra, del precio o el importe de los materiales, equipos y herramientas su-plidos, vendidos o entregados. Véase el Art. 2 de la Ley Núm. 388 (22 L.P.R.A. sec. 48). Esa obligación del contra-tista surge cuando realiza contratos de obra con los depar-tamentos, las agencias e instrumentalidades del E.L.A., así como con los municipios. Véase el Art. 12 de la Ley Núm. 388 (22 L.P.R.A. sec. 58).
En caso de que el contratista incumpla con el pago a suplidores o subcontratistas, éstos están legitimados para exigir el pago de sus créditos directamente a la compañía fiadora. Véase Jiménez y Salellas, Inc. v. Maryland Cas. Co., supra, págs. 209-210. En el caso de las obras públicas, esa legitimación surge del Art. 5 de la Ley Núm. 388 (22 L.P.R.A. sec. 51), que permite a los obreros a los que se les deban sueldos o jornales y a los materialistas a los cuales no se les haya pagado el total del importe de los materiales o equipos suplidos para la obra, instar acción contra el con-tratista y la fiadora de éste, según el contrato de fianza.
Además, puesto que los suplidores de materiales y sub-contratistas no son parte del contrato de fianza que garan-tiza el contrato de obra, se estima que la obligación asu-mida por la compañía fiadora de pagar toda la mano de obra y los materiales necesarios para la construcción del proyecto constituye una estipulación a favor de tercero, por lo cual aquellos que hayan puesto mano de obra o materia-les en la obra tienen derecho a reclamar directamente a la fiadora. A.L. Arsuaga, Inc. v. La Hood Const., Inc., supra; D'All Concrete Mix v. R. Fortuño, Inc., 114 D.P.R. 740, 742-743 (1983). Igualmente, la Ley Núm. 388 considera esa obligación como una estipulación a favor de tercero, pues exime a empleados, obreros y suplidores de materiales, equipo y herramientas del requisito de notificar la acepta-*531ción de la fianza de pago emitida a su favor. (8) Véase el Art. 11 de la Ley Núm. 388 (22 L.P.R.A. sec. 57).
En relación con la controversia que tenemos ante nues-tra consideración, sólo en Goss v. Structural Concrete Products, 92 D.P.R. 391 (1965), nos habíamos enfrentado a la tarea de delimitar el ámbito de cubierta de los materiales y la mano de obra por la que responde una fianza de pago. En ese caso, resolvimos que una fianza de pago de mate-riales y mano de obra cubre la renta y el transporte de determinado equipo que se utilice en una obra de construc-ción; en aquella ocasión se trataba de una grúa. Citando jurisprudencia estadounidense, tanto federal como estatal, y reiterando la interpretación liberal que merecen estas fianzas según establecido en Cristy & Sánchez v. ELA, 84 D.P.R. 234 (1961), dictaminamos que la renta y el trans-porte de equipo puede ser considerado mano de obra o ma-teriales, los cuales estarán cubiertos por la fianza de pago, siempre que se utilicen en la realización de la obra. Goss v. Structural Concrete Products, supra, pág. 395.
Empero, en aquella ocasión no resolvimos si la fianza de pago de materiales cubre obligaciones adicionales al pago de renta y transporte, contraídas por el contratista en el arrendamiento de equipos utilizados en la obra, como lo es el pago del valor de lista del equipo arrendado en caso de éste perderse. Para evaluar esa controversia, en primer lugar debe examinarse el contrato de fianza de pago con-venido por el contratista JPH y la fiadora Newport. De igual manera, aunque coincido con la opinión mayoritaria en que la jurisprudencia federal y estatal sobre la Ley Miller y las leyes estatales similares a ésta no es vinculante para este Tribunal, ya habíamos expresado que es alta-mente persuasiva, pues la mayoría de las fianzas utiliza-*532das en la industria de la construcción en Puerto Rico son copias de las fianzas utilizadas en los Estados Unidos y nuestra Ley Núm. 388 tiene su origen en la Ley Miller. Jiménez y Salellas, Inc. v. Maryland Cas. Co., supra, pág. 212. Por lo tanto, en lugar de obviar esa jurisprudencia, examinaré la normativa que han seguido aquellas jurisdic-ciones que se han enfrentado a controversias semejantes a la que tenemos ante nuestra consideración. Veamos.
IV
A. El contrato de fianza convenido entre JPH y Newport indica, en lo pertinente, como sigue:
WHEREAS, Contractor [JPH] has by written agreement dated _ entered into a contract with Owner [Municipio] for “CONSTRUCCION DE NUEVAS GRADAS PARA EL PARQUE ATLETICO NORMA PEREZ FRANCES-CHI (SUBASTA 2002-2003 PROYECTO #001.” in accordance with drawings and specifications prepared by_ which contract is by reference made a part hereof, and is hereinafter referred to as the Contract.
The performance and payment bonds furnished in conjunction with this construction contract guarantee the physical completion of the work and the payment of all labor and material bills incurred in the performance of the contract. (Énfasis suplido.) Apéndice V de la Petición de certiorari civil, pág. 32.
El contrato de fianza estipulado entre las partes garan-tizaba el contrato de obra que obligaba al Municipio de Juana Díaz como dueña de la obra y a JPH como contratista. Como surge del texto de la fianza, el contrato de obra se hizo formar parte del contrato de fianza, por lo que se presume el conocimiento por parte de la fiadora Newport de sus disposiciones. Ese contrato, no obstante, fue el único mencionado y adherido al contrato de fianza, por lo que toda otra obligación de Newport debe surgir del texto de la fianza emitida. Es decir, no surge del texto de la fianza el afianzamiento de contratos adicionales al de obra.
*533Según el texto de la fianza, Newport emitió una fianza conjunta de ejecución y pago. En su vertiente de fianza de pago, Newport se obligó a pagar todas las facturas de mano de obra y materiales utilizados en la ejecución del contrato de obra. La obligación contraída por Newport al amparo de ese contrato cumple con el objetivo primordial de este tipo de fianza y con la obligación impuesta por la Ley Núm. 388: el pago de los materiales y mano de obra utilizados en la consecución del contrato de obra en caso de que el con-tratista falle en cumplir con sus obligaciones. Sin embargo, no existe en el texto de la fianza lenguaje que indique la intención de Newport de cubrir otras obligaciones además del pago de todos los materiales y mano de obra utilizada en la construcción de la obra. Por lo tanto, la interrogante a la cual nos enfrentamos es determinar si la pérdida de equipo arrendado para ejecutar la obra está incluida en la frase “all labor and material bills incurred in the performance of the contract” y, por lo tanto, está garantizada por la fianza de pago.
Varios tribunales estadounidenses se han enfrentado directamente a la controversia de si una fianza de pago debe cubrir la pérdida de equipo arrendado, llegando en ocasio-nes a resultados contrarios. Por un lado, algunos tribuna-les han resuelto que la fianza de pago debe cubrir esa obli-gación, pues ésta se debe interpretar liberalmente a favor de aquellos que han puesto labor y materiales en la ejecu-ción de la obra. La mayoría de los tribunales que han lle-gado a esa solución se fundamentan en la decisión del Tribunal de Apelaciones de Estados Unidos para el Quinto Circuito en U.S. ex rel. Llewellyn Machinery Corp. v. National Sur. Corp., 268 F.2d 610 (5to Cir. 1959). En National Sur. Corp., se trataba de una fianza amparada en la Ley Miller, en la cual el contratista general arrendó un equipo de construcción por el que se obligó a pagar un canon de $1,200 mensuales por el uso del equipo y, además, “asumía toda la responsabilidad por daños o la pérdida del mencio-*534nado equipo”. El equipo fue enviado por barco a las Bahamas donde sería utilizado. El barco de transporte se hun-dió, perdiéndose el equipo arrendado en el mar. El dueño del equipo arrendado solicitó a la fiadora el pago del valor de éste. La fiadora, sin embargo, argüyó que cubrir esos riesgos rebasaba las obligaciones contraídas por ésta me-diante la Ley Miller.
El Tribunal de Apelaciones de Estados Unidos para el Quinto Circuito resolvió que la fianza de pago cubría la pérdida del equipo arrendado. Aunque estableció que no había autoridades que apoyaran esa solución, el tribunal entendió que debía prestársele una interpretación liberal a las fianzas prestadas al amparo de la Ley Miller. Argüyó que el contratista arrendatario se benefició de un canon de arrendamiento módico, por lo que se entendía que, a cam-bio de ese beneficio, éste asumió el riesgo de la pérdida del equipo. La decisión contó con el disenso del entonces Juez Presidente Hutcheson quien criticó a la mayoría por utili-zar una interpretación tan liberal de la fianza según la Ley Miller que convirtió ésta en un seguro general de indemni-zación hasta el monto de la fianza, sin límite o considera-ción alguna. U.S. ex rel. Llewellyn Machinery Corp. v. National Sur. Corp., supra, pág. 612. Aun con ese disenso, esta decisión ha sido invocada por algunos tribunales fede-rales inferiores y estatales. Véase: Wyatt & Kipper Engineers, Inc. v. Ramstad Constr. Co., 194 F.Supp. 379 (D. Ala. 1961); R.J. Russo Trucking & Excavating, Inc. v. General Ins. Co. of America, 169 A.D.2d 239 (N.Y. 1991); Conesco Industries, Ltd. v. St. Paul Fire and Marine Ins., 210 A.D. 2d 596 (N.Y. 1994).
Por otro lado, varios tribunales federales y estatales han seguido otro derrotero al enfrentarse a este tipo de controversia, resolviendo que una fianza de pago no cubre pérdidas de equipo arrendado, excepto que el equipo fuera “consumido” en el proyecto y este dato fuera razonable-mente previsible por el suplidor de materiales al momento *535de establecer la obligación. Esos tribunales comparan la pérdida del equipo arrendado a la situación en la que el contratista adquiere mediante venta equipo para la cons-trucción de la obra, pues en ambas situaciones se reclama a la fiadora el precio total del equipo utilizado en la obra. Los tribunales federales han sido consistentes en establecer que si el equipo adquirido mediante venta puede conside-rarse “materiales”, entonces debe entenderse cubierto por la fianza de pago. Por el contrario, si el equipo se considera capital o propiedad del contratista, la fianza de pago no cu-bre esa acreencia. Véase Sunbelt Pipe Corporation v. United States Fidelity and Guaranty, 785 F.2d 468, 470 (4to Cir. 1986).
La norma federal, según la Ley Miller, es que se conside-rarán “materiales” aquellas piezas, equipo y aparatos que sean necesarios para, y que sean totalmente consumidos en, la ejecución de la obra en cuestión. 10 Appleman Insurance Law and Practice Sec. 5941 (2008); 11 Couch on Insurance 3rd Secs. 165:42 — 165:52 (2005); Continental Cas. Co. v. Clarence L. Boyd Co., 140 F.2d 115, 116 (10mo Cir. 1944). Véase, también, E. Gallagher, Payment Bond Manual, Chicago, American Bar Association, 1995, págs. 30 y 33. Ade-más, la fianza cubrirá reparaciones que son incidentales y económicas en relación con el valor del equipo y se compen-sará sólo por el uso y desgaste ordinario de éste. Appleman, supra, Sec. 5948; Continental Cas. Co.v. Clarence L. Boyd Co., supra; Gallagher, op. cit., pág. 35. Al hablarse de consu-mación, los tribunales han establecido que los materiales o el equipo utilizado debe adherirse a la obra o desgastarse de tal manera que resulte inservible para proyectos futuros. Sunbelt Pipe Corporation v. United States Fidelity and Guaranty, supra; Appleman, supra, Sec. 5941, pág. 258.
Por lo tanto, si razonablemente el suplidor de los mate-riales prevé que el equipo adquirido será consumido a tra-vés de la obra de modo que no tenga utilidad o valor econó-mico para el contratista luego de completarse el proyecto, *536éste se considerará como materiales y, por lo tanto, estará cubierto por la fianza de pago.(9) Esa consumación se iguala a que el equipo se adhirió a la obra afianzada, por lo que la fianza de pago debe cubrir el valor de ésta. De otra parte, si luego de la construcción, se puede esperar razonablemente que el contratista remueva el equipo adquirido y lo utilice en trabajos futuros, entonces se considerará el equipo como capital del contratista, no consumido totalmente en la obra y, por lo tanto, no recobrable mediante la fianza. Sunbelt Pipe Corporation v. United States Fidelity and Guaranty, supra. Véanse, también: Continental Cas. Co. v. Clarence L. Boyd Co., supra; United States v. Fire Ass’n of Phila., 260 F.2d 541, 544 (2do Cir. 1958); Moran Towing Corporation v. M.A. Gammino Construction Co., 363 F.2d 108, 115 (1er Cir. 1966); U.S. ex rel. Eddie Sales and Leasing, Inc. v. Federal Ins. Co., 634 F.2d 1050, 1051-1052 (10mo Cir. 1980); U.S. ex rel. Bros. Builders Supply Co. v. Old World Artisans, Inc., 702 F.Supp. 1561, 1566 (D. Ga. 1988).
En Moran Towing, supra, ante una controversia sobre unas barcazas de carga en la cual se reclamaba de la fia-dora que cubriera los daños que éstas sufrieron al ser arrendadas y utilizadas en un proyecto por un contratista garantizado con una fianza de pago mediante la Ley Miller, el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito rechazó expresamente el razonamiento del caso de National Surety. Ese Tribunal no estuvo de acuerdo con el argumento esgrimido por el Quinto Circuito en rela-ción con que el bajo costo de los cánones de arrendamiento justificaba el que la fiadora tuviese que cubrir obligaciones contraídas por el contratista que no eran razonablemente *537previsibles para ninguna de las partes, incluyendo el suplidor.(10) Por el contrario, el Primer Circuito abrazó la teoría de la consunción del equipo utilizado y concluyó que, según ésta, era razonablemente previsible para el suplidor que las barcazas se deterioran de esa manera, por lo que la fianza de pago debía cubrir los daños reclamados.
Siguiendo a Moran Towing, en Transamerica Premier Ins. Co. v. Ober, 894 F.Supp. 471 (D. Me. 1995), ante una controversia sobre la pérdida de un equipo arrendado con-sistente en varias barcazas y tuberías de dragado, el Tribunal de Distrito de Estados Unidos para el Distrito de Maine resolvió que la fianza de pago bajo la Ley Miller no cubría la pérdida de ese equipo arrendado. El tribunal des-tacó que la prueba presentada demostró que ese tipo de equipo era normalmente reusable en la industria, por lo que no era razonablemente previsible para el suplidor de materiales que ese equipo se consumiera en el proyecto, Íd., págs. 483-484.
Igualmente, y ante unos hechos muy parecidos a los del caso de autos, la División de Apelaciones del Tribunal Supremo de New York resolvió que una fianza de pago no cubría un equipo arrendado por un contratista, el cual no fue devuelto por éste luego de ser utilizado y posterior-mente se perdió. En Harsco Corporation v. Gripon Construction Corp., 301 A.D.2d 90 (N.Y. 2002), se trataba del alquiler de unas formaletas de concreto que serían utiliza-das en la construcción de un hospital, las cuales no fueron devueltas por el contratista a la compañía arrendadora. Esta reclamó a la fiadora el pago del valor de las formale-tas, amparándose en la fianza de pago exigida por el Es-tado de Nueva York, parecida a aquella exigida por la Ley *538Miller. Íd., pág. 93. El tribunal acogió el argumento de la fiadora de que sólo debía pagar los cánones no satisfechos por el contratista y no el valor del equipo, pues no era previsible para el suplidor de materiales que ese equipo se consumiera en el proyecto. Ese tribunal argüyó igualmente que una fianza de pago, aunque tiene el propósito de pro-teger a los suplidores de materiales, no debe convertirse en un seguro a favor de éstos contra cualquier riesgo asumido por el contratista. Íd., pág. 97.
Como vemos, los tribunales estadounidenses están divi-didos en relación con la controversia ante nuestra consideración. Unos, fundamentados en National Surety, entienden que la fianza de pago debe cubrir la pérdida de equipo arrendado, pues se debe realizar una interpretación liberal de ésta que cumpla con el propósito de proteger a aquellos que ponen materiales y mano de obra en la construcción. Otros, al adoptar la teoría de la consunción, entienden que los materiales y el equipo que cubre la fianza de pago son aquellos que formen parte de la estruc-tura construida o que pueda razonablemente entenderse que pasaron a formar parte de ésta por haber sido total o sustancialmente consumidos en ella. Así pues, la interro-gante que tenemos ante nuestra consideración no es tan sencilla ni su respuesta es tan “clara” como lo expresa la opinión mayoritaria, por lo que merecía una mayor riguro-sidad en el análisis realizado.
B. Al resolver cuál debe ser la norma que deberíamos adoptar en relación con esta controversia, soy del criterio que debemos hacerlo a la luz de nuestros pronunciamientos anteriores en esta área. Si bien es cierto que desde Cristy y Sánchez v. E.L.A., supra, hemos adoptado una interpreta-ción liberal de los contratos de fianza en la industria de la construcción, ese enfoque doctrinario “ ‘[n]o es carta blanca para imponer, mediante interpretación judicial, obligaciones que un fiador nunca pensó asumir’ ”. Caguas Plumbing v. Continental Const. Corp., 155 D.P.R. 744, 755 (2001), *539citando a García v. The Commonwealth Ins. Co., 118 D.P.R. 380, 392 esc. 8 (1987). Es decir, la interpretación liberal que se realice de fianzas otorgadas por lucro no puede abs-traerse de la intención de las partes al otorgar el contrato de fianza. Íd.
Por otro lado, ya habíamos expresado que una fianza no es un contrato de seguro. Caribe Lumber & Trading Corp. v. Inter-Am. Builders, 101 D.P.R. 458 (1973). En Caribe Lumber deslindamos ambas figuras jurídicas destacando, entre otras distinciones, que en el caso del seguro los ase-guradores asumen todo el riesgo, lo que supone el cobro de una prima adecuada al riesgo aceptado, mientras que en el caso de la fianza se presupone que el fiador no asume gran riesgo, pues sólo responderá subsidiariamente, en caso de que el fiado incumpla con su obligación con el acreedor. Íd., pág. 467-468. Véanse, también: J.H. Cross, Suretyship Is Not Insurance, 30 Ins. Couns. J. 235 (1963); E.H. Cushman, Surety Bonds on Public and Private Construction Projects, 46 A.B.A. J. 649, 652-653 (1960). En el contrato de fianza, el fiador no “se obliga a indemnizar a otra [persona] o a pagarle o a proveerle un beneficio específico o determinable al producirse un suceso incierto previsto” en éste. Art. 1.020 del Código de Seguros, 26 L.P.R.A. sec. 102. Por el contrario, la obligación que garantiza el fiador es específica, y su aparición en el momento cuando el deudor incumple no es para indemnizar al acreedor, sino para cumplir con la obligación quebrantada.
Igualmente, al examinar el racional utilizado en Goss v. Structural Concrete Products, supra, entendemos que ese resultado es compatible con la teoría de la consunción. En la medida en que el pago de los cánones de arrendamiento es sólo por el uso de la maquinaria o del equipo realizado en la obra afianzada, los cánones de arrendamiento son enteramente consumidos al terminar el trabajo, pues nin-guna parte de éstos benefician permanentemente al contratista. Véase Appleman, supra, Sec. 5947, pág. 290.
*540Considerando el texto y el propósito de la Ley 388, ade-más de los precedentes expuestos, soy del criterio que una fianza de pago, que garantiza un contrato de obra, cubre todos los materiales que pasan a formar parte del proyecto realizado y del equipo adquirido específicamente para la terminación de éste, siempre que fuera razonablemente previsible para el suplidor de éste su consunción total o sustancial. La previsibilidad de la consunción debe ser directamente proporcional a la probabilidad de que el equipo pierda total o sustancialmente su utilidad o valor econó-mico para el contratista luego de la terminación del proyecto. De ser así, el equipo debe considerarse “materia-les” y, por lo tanto, ser cubierto por la fianza de pago. Por el contrario, si no fuera razonablemente previsible que el equipo sea consumido en el proyecto, puesto que la expe-riencia general apunta a que éste puede ser reutilizado en otros proyectos, entonces el equipo no se considerará “ma-teriales” y no estará cubierto por la fianza de pago.
Al así resolver, rechazaría, al igual que el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito, el curso decisorio esbozado por el Quinto Circuito en National Surety. El mero hecho de que las fianzas de pago deben interpretarse liberalmente a favor de aquellos que ponen trabajo y materiales en una obra no puede ser la zapata que sostenga la conversión de una fianza de pago en un seguro de indemnización. La fianza de pago cubre la obra que ha de realizarse, por lo que los materiales por la que ésta responde deben convertirse en parte del proyecto o ser total o sustancialmente consumidos en la construcción de éste. Esta garantía no puede cubrir equipo que bien podría catalogarse como capital del contratista, pues no es ese su propósito ni el de la Ley 388. Más allá de realizar una interpretación liberal de la fianza, es nuestro deber reali-zar una interpretación lógica, razonable y justa a la luz de la intención de las partes y el propósito legislativo.
*541Con el marco doctrinal expuesto, paso a analizar los he-chos del caso de epígrafe.
V
En este caso el Tribunal de Primera Instancia dictó una sentencia sumaria a favor de Andamios, ordenando a JPH, a Newport y a los esposos Ortiz-Pérez el pago solidario de $21,184.73, que corresponde al valor de lista de un equipo arrendado y no devuelto por el contratista JPH. El Tribunal de Apelaciones confirmó esa sentencia al concluir que la fianza de pago garantizaba el contrato de arrendamiento entre JPH y Andamios, por lo que Newport debía cumplir con su obligación de responder por su fiado. Erraron ambos foros al así actuar.
Según lo expuesto, una fianza de pago que garantiza un contrato de obra cubre todos los materiales que pasan a formar parte del proyecto realizado y el equipo adquirido específicamente para su terminación, siempre que fuera razonablemente previsible para el suplidor de éste su con-sunción total o sustancial. Como bien arguye la peticiona-ria, no es razonablemente previsible que un equipo de an-damiaje y encofrado se pierda en la construcción de un proyecto por razón de su uso. Ese tipo de equipo podría ser considerado capital del contratista, pues éste puede ser re-movido de la obra y utilizado en proyectos futuros.
La recurrida Andamios arguye que fue previsto que el equipo se perdería, pues en el contrato de arrendamiento suscrito por JPH y Andamios se incluyó la obligación del primero de pagar el valor de lista de los equipos arrenda-dos de éstos perderse o no ser devueltos. Andamios falla en reconocer que la previsibilidad es función de la probabili-dad de la pérdida, según la experiencia general de las partes. A pesar de que la obligación incluida en el contrato de arrendamiento es válida y obliga a JPH, no era previsi-*542ble que el equipo de andamiaje y encofrado fuera adherido a la obra o se perdiera por razón de su uso. Si bien Anda-mios pudo prever la pérdida del equipo arrendado al in-cluir una disposición a esos efectos en el contrato de arren-damiento, en todo caso esa pérdida sería función de la culpa o negligencia del arrendatario o por caso fortuito.(11) En ninguno de esos escenarios la fiadora respondería, pues la pérdida no es atribuible al uso o la consunción del equipo en la obra afianzada.
Además, al apoyarse en esa cláusula para cobrar su acreencia a Newport, la recurrida pierde de perspectiva que esa obligación surge del contrato de arrendamiento y no del contrato de obra. Las obligaciones contenidas en el contrato del arrendamiento no son oponibles a la fiadora, pues ésta no fue parte del contrato, ni fue ese el contrato afianzado. El contrato garantizado mediante fianza por Newport es el de obra, no el de arrendamiento, por lo que la fiadora no queda obligada por las disposiciones de este último.
El Tribunal de Apelaciones, no obstante, parece haber favorecido la posición de la recurrida Andamios al emitir su dictamen, por lo que erró al así actuar. El foro interme-dio partió de la premisa de que la fianza de pago emitida por Newport afianzaba tanto el contrato de obra como el contrato de arrendamiento. Si bien es cierto que Andamios es beneficiaría de la fianza de pago emitida por Newport por haber arrendado el equipo utilizado en la obra, la cu-bierta que le ampara se limita a las rentas y el transporte del equipo arrendado, según resuelto en Goss. El hecho de que la suplidora Andamios tenga el derecho de reclamarle directamente a la fiadora Newport el importe de las rentas y del transporte del equipo no implica que la fianza emi-tida cubra todas las obligaciones que asumió el contratista *543JPH en el contrato de arrendamiento. La fianza de pago cubre una obligación específica —el pago de la mano de obra y materiales que se hayan utilizado para la construc-ción de la obra— no toda otra obligación que haya asumido el contratista en la obtención de los materiales o equipos, salvo lenguaje expreso a esos efectos incluido en la fianza emitida. Como vimos, la fianza emitida en este caso no incluyó obligaciones adicionales a la del pago de la mano de obra y los materiales incurridos en la construcción de la obra.
La opinión mayoritaria, sin embargo, realiza un análisis contrario al señalar que no existe un lenguaje en la fianza que limite el material cubierto por ésta a aquellos que ha-yan pasado a formar parte de la obra afianzada y al equipo que se haya adquirido específicamente para ésta, cuando éste se haya consumido total o sustancialmente.(12) Se ar-guye que en Goss resolvimos que la fianza de pago cubría las rentas y el transporte de la grúa y ésta no se consumió en esta obra. Concluye indicando que “[e]l equipo arren-dado fue utilizado en la obra y sin éste, la obra no se habría terminado, por lo que, sin duda, es parte de los materiales que cubre la fianza, fueran consumidos completamente en ella o no”. Opinión mayoritaria, pág. 519.
En primer lugar, lo que propone la Mayoría es que la fianza de pago cubra todo gasto o factura imaginables rela-cionados con materiales, equipo o herramientas adquiridos por el contratista y utilizados en la obra, independiente-mente de si éstos pasaron a formar parte de ésta, salvo que expresamente exista una exclusión. El problema con ese ar-gumento es que soslaya el hecho de que “[l]a fianza ... siem-pre debe ser expresa y no puede extenderse a más de lo *544contenido en ella”. Art. 1726 del Código Civil, 31 L.P.R.A. sec. 4876. Mediante la interpretación de la Mayoría, se in-vierte y trastoca el precepto del Código Civil citado, pues ahora la fianza se extenderá a más de lo contenido en su texto para cubrir toda factura relacionada a equipo, herra-mienta o material que el contratista adquiera o arriende, salvo que expresamente se excluyan estas obligaciones.
Por otro lado, ciertamente una grúa es poco probable que se consuma total o sustancialmente en una sola obra por razón de su uso. Pero es que en Goss no resolvimos que la fianza de pago cubría el valor de la grúa, sino los cáno-nes de arrendamiento en los que incurrió el contratista por el uso de ésta en la obra. En ese caso, conforme a la teoría de la consunción, lo que se consume son los cánones de arrendamiento, mientras el equipo arrendado se utilice en la obra afianzada, razón por la cual se entienden cubiertos por la fianza de pago. Por lo tanto, la comparación reali-zada por la mayoría para rechazar la teoría de la consun-ción es, cuando menos, errada e infundada.
No obstante, esas expresiones de la Mayoría denotan la amplitud de la norma que hoy se establece. Según la opi-nión del Tribunal, todo equipo que se haya utilizado en la obra, sin el cual ésta no se habría terminado, está cubierto por la fianza de pago. Esto quiere decir que, según la opi-nión mayoritaria, el valor y los daños y perjuicios que pue-dan sufrir las grúas, los camiones mezcladoras, las excava-doras, camiones tanque y otro equipo pesado, los generadores eléctricos, los vehículos del contratista, todas las herramientas que utilicen los obreros de la construc-ción incluyendo martillos, taladros, flotas y cubos de empa-ñetado, entre otros, no importa el momento cuando se ha-yan adquirido y quién sea su propietario, y cualquier instrumento, equipo o herramienta que se haya utilizado en la obra, “sin la cual ésta no se habría terminado”, es recobrable según la fianza de pago emitida. Este resultado, definitivamente, no es producto de una “interpretación ló-*545gica, razonable y justa” de la controversia ante nuestra consideración. Opinión mayoritaria, pág. 515, citando a Goss v. Structural Concrete Products, supra, pág. 395.
La fianza de pago debe cubrir todos los materiales y la mano de obra que se haya utilizado para la consecución de la obra. Pero los materiales que han de ser cubiertos, entre los que se incluye equipo y herramientas, tienen que pasar a formar parte de la obra afianzada, que es a final de cuen-tas lo que la fianza garantiza. La teoría de la consunción es una herramienta útil para determinar cuándo puede con-siderarse que un equipo o herramienta pasó a formar parte de la obra, por lo cual debe ser cubierto por la fianza de pago. No es lógico ni razonable que se haga responsable a la fianza de pago por equipo que se perdió por culpa o ne-gligencia del contratista y que no era previsible que fuera a perderse o consumirse por razón de su uso. No hay duda de que ese resultado convierte a la fianza de pago en un se-guro de indemnización por daños a la propiedad.
Así pues, ya que en este caso el equipo de encofrado y andamiaje arrendado y no devuelto a Andamios no era pre-visible que se perdiera o consumiera por razón de su uso en la obra afianzada, es forzoso concluir que la fianza de eje-cución y pago emitida por Newport no cubre el valor de lista de los equipos mencionados. Esta fianza sólo cubría los cánones de arrendamiento y el costo del transporte del equipo hasta el lugar de la construcción. Esa acreencia, según relatamos, fue consignada por el Municipio del rete-nido del contratista JPH. La obligación por la cual la fianza respondía, por lo tanto, quedó extinguida de manera que Newport se liberó de toda obligación frente a Andamios.(13) Procedería la revocación de la sentencia del Tribunal de Apelaciones en cuanto confirmó el dictamen del Tribunal de Primera Instancia de ordenar el pago del valor de lista de los equipos arrendados a Newport.
*546VI
La peticionaria plantea como último error que no proce-día la imposición de los honorarios de abogado porque no actuó temerariamente. La conducta alegadamente temera-ria consistió en la negativa de Newport de pagar el valor de lista de los equipos arrendados y no devueltos a pesar de habérsele requerido de forma extrajudicial, además de ha-ber dilatado el litigio, evitando que Andamios recobrara su equipo o su acreencia. Newport aduce que la controversia que planteaba este caso —si la fianza de pago garantiza la obligación contractual contraída por el contratista de de-volver los equipos arrendados o en su defecto responder por la pérdida de éstos— es novedosa, por lo que no puede ser considerada temeraria su litigación y no proceden los honorarios impuestos. Tiene razón la peticionaria.
Como parte del ejercicio de su discreción, el tribunal goza de la facultad para imponer los honorarios de abogado a la parte que haya procedido con temeridad o frivolidad según la Regla 44.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. La imposición de honorarios de abogado por temeridad busca penalizar “al litigante perdidoso que por su terque-dad, obstinación, contumacia e insistencia en una actitud desprovista de fundamentos, obliga a la otra parte, innece-sariamente, a asumir las molestias, gastos, trabajo e incon-venientes de un pleito”. O.E.G. v. Román, 159 D.P.R. 401, 418 (2003), citando a Domínguez v. GA Life, 157 D.P.R. 690, 706 (2002). Por ser la determinación de temeridad de índole discrecional, sólo debemos intervenir con ella cuando nos enfrentemos a un caso de abuso de discreción. S.L.G. Flores-Jiménez v. Colberg, 173 D.P.R. 843 (2008); Colón Santos v. Coop. Seg. Mult. P.R., 173 D.P.R. 170 (2008).
En varias ocasiones hemos resuelto que no existe teme-ridad cuando lo que se plantea ante el tribunal de instan-cia son planteamientos complejos y novedosos que no han *547sido objeto de análisis por parte de este Tribunal. Santiago v. Sup. Grande, 166 D.P.R. 796, 821 (2006). Tampoco existe temeridad cuando existe alguna desavenencia honesta en cuanto a quién favorece el derecho aplicable a los hechos del caso. Cándido, Inc. v. Universal Ins. Co., 141 D.P.R. 900, 936 (1996); Santos Bermúdez v. Texaco P.R., Inc., 123 D.P.R. 351, 356 (1989); Santaella Negrón v. Licari, 83 D.P.R. 887, 903-904 (1961).
La controversia a la cual nos enfrentamos en este caso no había sido objeto de examen por parte de esta Curia anteriormente. Los argumentos de la peticionaria a lo largo del litigio fueron compatibles con su defensa, además de es-tar fundamentados en la jurisprudencia estadounidense expuesta. Por lo tanto, su defensa no fue infundada o injus-tificada, ni medió obstinación en su proceder. La peticiona-ria tampoco desplegó una conducta temeraria que obligara a los demandantes a perseguir un pleito innecesario. Estamos ante un abuso de discreción por parte del foro primario, por lo que es forzoso concluir que éste erró al imponer los hono-rarios de abogado por temeridad.
No obstante, la opinión mayoritaria descansa, esta vez, en meras generalidades para concluir que “[a]l analizar el expediente en su totalidad, entendemos que Newport fue temeraria en la tramitación de las cuestiones plan-teadas ...”. Opinión mayoritaria, pág. 520. No se expresan cuáles son las actuaciones de la peticionaria Newport que le merecen la imposición de honorarios de abogado por temeridad. Ante una controversia novedosa, y ausente del expediente una conducta temeraria por parte de la peticio-naria, yerra la Mayoría al confirmar la determinación de temeridad de los foros inferiores.
VII
En suma, soy del criterio que la fianza de pago y ejecu-ción emitida por Newport no cubre el valor de lista de los *548equipos arrendados y no devueltos por Andamios, por no ser previsible que éstos se perdieran o consumieran por razón de su uso en la obra afianzada. Además, estimo que no procedía la imposición de honorarios de abogado a la peticionaria por tratarse de una controversia novedosa y no mediar temeridad en su proceder en los foros inferiores. Por los fundamentos expuestos, revocaría la sentencia del Tribunal de Apelaciones y la sentencia del Tribunal de Pri-mera Instancia en cuanto le impone responsabilidad por el pago del valor de lista de los equipos arrendados y honora-rios de abogado a Newport. Devolvería el caso a ese foro para que continúen los procedimientos de forma compatible con lo aquí expuesto. Por no ser ese el resultado al cual llega la Mayoría, respetuosamente disiento.

(1) El encofrado es un molde formado con tablero o chasis de metal, en el que se vacía el hormigón hasta que fragua, y después se desmonta. Real Academia Espa-ñola, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa Calpe, 2001.


(2) Los esposos Rafael Ortiz Pérez, Maribel Pérez y la Sociedad Legal de Ganan-ciales compuesta por éstos no contestaron la demanda incoada, por lo que se les anotó la rebeldía.


(3) Los errores, según apuntados por la peticionaria, son los siguientes:
1. “Erró el Honorable Tribunal de Apelaciones al confirmar la sentencia emitida por el Tribunal de Primera Instancia e imponerle responsabilidad a Newport por la pérdida de equipo alquilado y no devuelto por JPH Contractors, toda vez que la misma excede el alcance de la fianza prestada.
2. “Erró el Honorable Tribunal de Apelaciones al confirmar la sentencia emitida por el Tribunal de Primera Instancia y concluir que Newport garantizó el contrato de arrendamiento de los andamios, cuando es claro que el contrato que se afianzó fue el de construcción.
3. “Erró el Honorable Tribunal de Apelaciones al confirmar la sentencia emitida por el Tribunal de Primera Instancia y condenar a Newport al pago de honorarios de abogado por temeridad, toda vez que se trata de litigación bona fide de una contro-versia novel que no ha sido resuelta expresamente por este Honorable Tribunal Supremo.” Petición de certiorari civil, pág. 8.


(4) El tratado de Appleman dedica más de veinte páginas a discutir solamente la teoría de la consunción que más adelante se expone y más de diez secciones de su tratado a discutir los materiales y equipos que los tribunales estadounidenses han determinado que están o no cubiertos por las fianzas de pago. Véase 10 Appleman, Insurance Law and Practice Sec. 5941 et seq. (2008).


(5) El tratado de Couch dedica 122 secciones a discutir los materiales y la mano de obra que cubren las fianzas de pago, a través de las distintas jurisdicciones esta-tales y la jurisdicción federal. Véase 11 Couch on Insurance 3d Secs. 165:35-165:57 (2005).


(6) La opinión mayoritaria establece que en el caso de una fianza de ejecución, “la fiadora garantiza al dueño de la obra que el proyecto que el contratista va a ejecutar ... se realizará según este contrato o pagará los daños en los que haya incurrido hasta el límite de dinero establecido en la fianza”. Opinión mayoritaria, pág. 514. Esto es un error mayúsculo que denota la confusión de la Mayoría entre una fianza y un seguro de indemnización. Las fianzas de ejecución, como norma general, no indemnizan “por los daños incurridos”. Estas garantizan la ejecución del proyecto según los términos del Contrato de Obra, por lo que cuando el contratista incumple, la compañía fiadora cumple con esa obligación. Normalmente, la compañía fiadora puede cumplir con esa obligación de cuatro maneras: (1) estimar el costo de la obra que queda sin terminar y pagar —según las certificaciones que existan— el remanente de la obra hasta el límite de la fianza; (2) financiar al principal o contra-tista para que éste termine la obra; (3) permitir que el dueño de la obra consiga un nuevo contratista para que complete la obra y supervisar su ejecución, o (4) asumir por sí misma la ejecución de la obra hasta su terminación de acuerdo al Contrato de Obra. L.R. Moelmann, M. Horowitz y K.L. Lybeck, The Law of Performance Bonds, 2da ed., Chicago, American Bar Association, 2009, págs. 462-64. Por lo tanto, los pagos que desembolsa la fiadora no son por daños, sino en cumplimiento de la obli-gación que dejó de realizar el contratista.


(7) Casi todos los estados y Puerto Rico adoptaron leyes similares a la Ley Miller. Esta ley, que se encontraba codificada en el 40 U.S.C.A. sec. 270(a) et seq., fue revisada sin cambios sustantivos por la Ley Pública 107-217 de 21 de agosto de 2002. Ahora aparece codificada en 40 U.S.C.A. secs. 3131-3134.


(8) El Art. 1209 del Código Civil establece en su segundo párrafo: “[s]i el contrato contuviere alguna estipulación en favor de un tercero, éste podrá exigir su cumpli-miento, siempre que hubiese hecho saber su aceptación al obligado antes de que haya sido aquella revocada.” (Enfasis suplido.) La Ley Núm. 388 exime a los obreros y suplidores de materiales del requisito de notificar la aceptación de la fianza.


(9) El objetivo principal de las fianzas de pago es proteger a aquellos que ponen materiales y mano de obra en el proyecto afianzado. La previsibilidad de la consu-mación de determinado equipo se ve desde el punto de vista del suplidor, pues si éste razonablemente prevé que el equipo no se consumirá en la obra para la cual se adquiere, puede solicitar al contratista una garantía adicional a su crédito. Por el contrario, si éste razonablemente entiende que el equipo se va a utilizar solamente en la obra afianzada, pues es lógico que confíe en que — ante un incumplimiento del contratista— la fianza de pago lo protegerá.


(10) Ese tribunal indicó que “[t]he fact that the principal might have been required to include in its rental payments a sum sufficient to pay premiums to insure the equipment against casualty losses should not mean that it can cast upon the Miller Act surety responsibility not for a normal premium, but an entirely new type of insurance coverage”. Moran Towing Corporation v. M.A. Gammino Construction Co., 363 F.2d 108, 115 (1er Cir. 1966).


(11) Según el Art. 1453 del Código Civil, el arrendatario es responsable de la pérdida de la cosa arrendada, salvo que pruebe que no fue por culpa suya o se trate de un caso fortuito. Véase Cabinero v. Cobián Theatres, 81 D.P.R. 960 (1960).


(12) La mayoría parece no entender la teoría de la consunción, pues expresa que “Newport sugiere que tomemos en consideración que el equipo pierde utilidad para el contratista del proyecto, por lo que no debe estar cubierto por la fianza de pago”. Opinión del Tribunal, pág. 518. No se trata de que el equipo pierde utilidad para el contratista y por eso no debe estar cubierto; al contrario, por razón de que el equipo pierde toda su utilidad es que debe estar cubierto por la fianza, pues así se equipara la consunción con que éste pasó a formar parte de la obra afianzada.


(13) La sentencia del Tribunal de Primera Instancia quedaría vigente en relación con JPH y los esposos Ortiz-Pérez, a los cuales se les dictó una sentencia en rebeldía.